Citation Nr: 0520814	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  97-20 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an initial rating in excess of 50 percent 
for an anxiety disorder and depression.

3.  Entitlement to an initial rating in excess of 10 percent 
for hemicrania and complicated migraine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1958 to April 1986.

This case was previously before the Board of Veterans' 
Appeals (Board) in February 2001, at which time it was 
remanded for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, confirmed and continued its 
denial of entitlement to service connection for sinusitis.  
It also denied entitlement to an initial rating in excess of 
50 percent for the veteran's service-connected anxiety 
disorder and depression.  Finally, the RO denied entitlement 
to an initial rating in excess of 10 percent for hemicrania 
and complicated migraine.  Thereafter, the case was returned 
to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its February 2001 remand, the Board stated that the 
veteran should be scheduled for the following:  1) an ear, 
nose, and throat examination to determine the nature, extent, 
and etiology of any sinus disability found to be present; 2) 
a psychiatric examination to ascertain the extent of the 
veteran's service-connected anxiety disorder and depression; 
and 3) a neurologic examination to ascertain the extent of 
the veteran's service-connected hemicrania and complicated 
migraine.  In each case, the claims folder was to be made 
available to the examiner for review.  

In August 2004, the veteran underwent the requested 
examinations; however, in each case, the claims folder was 
not available for the examiner's review.  Such a deficiency 
suggests less-than-full compliance with instructions in the 
Board's remand and must be remedied.  Stegall v. West , 
11 Vet. App. 268 (1998).  

In February 2001, shortly after the Board issued its remand, 
the Social Security Administration notified the veteran that 
he was entitled to disability benefits beginning in October 
2000.  However, other than the award letter and the report of 
a January 2001 examination, no records concerning the 
veteran's Social Security benefits have been associated with 
the claims folder.

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, the case is remanded for the following 
actions:

1)  Contact the Social Security 
Administration and obtain an up-to-date 
status report on the veteran's disability 
benefits.  This should include, but is 
not limited to, a list of the 
disabilities upon which the benefits are 
based and copies of all medical evidence 
used to support the original award, as 
well as those used to support the 
continuation of that award.  Failure to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder. 

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2004).

2.  Once the actions in Paragraph 1 have 
been completed, do the following:  If the 
examiner who performed the August 2004 
examination of the veteran's sinuses is 
still available, return the case to that 
examiner.  The examiner must review the 
claims folder and verify that such review 
has been accomplished.  Then, the 
examiner must furnish an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any sinus disability is related to 
the veteran's diagnosis of sinusitis in 
service.  

The rationale for all opinions must be 
set forth in writing.  

The examiner need not reexamine the 
veteran, unless he feels unable to render 
the requested opinion without doing so.

3.  If the examiner who performed the 
August 2004 VA sinus examination is 
unavailable, schedule the veteran for 
another such examination to determine the 
nature, etiology, and extent of any sinus 
disorder found to be present.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, been reviewed.  

If sinusitis is found, the examiner must 
furnish an opinion as to whether it is 
more likely than not, at least as likely 
as not, or less likely than not that such 
disability is related to the veteran's 
diagnoses of sinusitis in service.  

The rationale for all opinions must be 
set forth in writing.

4.  Once the actions in Paragraph 1 have 
been completed, do the following:  If the 
examiner who performed the August 2004 
examination of the veteran's service-
connected anxiety disorder and depression 
is still available, return the case to 
that examiner.  The examiner must review 
the claims folder and verify that such 
review has been accomplished.  

With respect to each of the symptoms 
identified in the General Rating Formula 
for Mental Disorders (38 C.F.R. § 4.130 
(2004)), the examiner must indicate 
whether such symptom is a symptom of the 
veteran's anxiety disorder and 
depression.  To the extent possible, the 
manifestations of those disorders must be 
distinguished from those of any other 
psychiatric disability found to be 
present.  

The examiner must also provide a GAF 
based solely upon the veteran's anxiety 
disorder and depression and provide an 
explanation of the significance of the 
GAF score assigned.  

Finally, the examiner must provide an 
opinion concerning the degree of social 
and industrial impairment resulting from 
the veteran's anxiety disorder and 
depression (e.g. moderately severe, 
severe, totally incapacitating).  

The rationale for all opinions must be 
set forth in writing.

The examiner need not reexamine the 
veteran, unless she feels unable to 
render the requested opinions without 
doing so.
5.  If the examiner who performed the 
August 2004 VA psychiatric examination is 
unavailable, schedule the veteran for 
another such examination to determine the 
extent of his service-connected anxiety 
disorder and depression.  All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify that 
the claims folder has, in fact, been 
reviewed.  

With respect to each of the symptoms 
identified in the General Rating Formula 
for Mental Disorders (38 C.F.R. § 4.130), 
the examiner must indicate whether such 
symptom is a symptom of the veteran's 
anxiety disorder and depression.  To the 
extent possible, the manifestations of 
those disorders must be distinguished 
from those of any other psychiatric 
disability found to be present.  

The examiner must also provide a GAF 
based solely upon the veteran's anxiety 
disorder and depression and provide an 
explanation of the significance of the 
GAF score assigned.  

Finally, the examiner must provide an 
opinion concerning the degree of social 
and industrial impairment resulting from 
the veteran's anxiety disorder and 
depression (e.g. moderately severe, 
severe, totally incapacitating).  

The rationale for all opinions must be 
set forth in writing.
6.  Once the actions in Paragraph 1 have 
been completed, do the following:  If the 
examiner who performed the August 2004 
examination of the veteran's headaches is 
still available, return the case to that 
examiner.  The examiner must review the 
claims folder and verify that such review 
has been accomplished.  

The examiner must state whether the 
veteran's headaches are manifested by 
characteristic prostrating attacks, and, 
if so, the frequency of those attacks.  
The examiner must also state whether such 
attacks are prolonged and, if so, whether 
it is more likely than not, at least as 
likely as not, or less likely than not 
that they are prolonged such that they 
are productive of severe economic 
inadaptability.  

The rationale for all opinions must be 
set forth.

The examiner need not reexamine the 
veteran, unless he feels unable to render 
the requested opinions without doing so.

7.  If the examiner who performed the 
August 2004 VA examination of the 
veteran's headaches is unavailable, 
schedule the veteran for a neurologic 
examination to determine the extent of 
his service-connected hemicrania and 
complicated migraines.  All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify that 
the claims folder has, in fact, been 
reviewed.  

Following the examination, the examiner 
must state whether the veteran's 
headaches are manifested by 
characteristic prostrating attacks, and, 
if so, the frequency of those attacks.  
The examiner must also state whether such 
attacks are prolonged and, if so, whether 
it is more likely than not, at least as 
likely as not, or less likely than not 
that they are prolonged such that they 
are productive of severe economic 
inadaptability.  

The rationale for all opinions must be 
set forth.

8.  When  the actions requested in 
Paragraphs 1, 2, 3, 4, 5, 6, and 7 have 
been completed, undertake any other 
indicated development, and then 
readjudicate the issues of entitlement to 
service connection for sinusitis; 
entitlement to an initial rating in 
excess of 50 percent for an anxiety 
disorder and depression, and entitlement 
to an initial rating in excess of 10 
percent for hemicrania and complicated 
migraines.  With respect to the increased 
rating claims, consider the potential for 
staged ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  However, it 
must be emphasized that he has the right to submit any 
additional evidence and/or argument on the matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-73 (1999). 



	                  
_________________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

